Order denying plaintiff’s motion to punish the defendant for a contempt of court for failure to pay alimony reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Defendant may have ten days in which to purge himself of contempt by paying the amount due. Order modifying the judgment of divorce by striking therefrom the provision requiring the defendant to pay ten dollars weekly for the support and maintenance of his son, and directing that said modification commence as of the date that the son arrived at the age of eighteen years, reversed on the law, without costs, and motion denied, ■with ten dollars costs. Concededly the defendant is financially able to comply with the judgment of divorce entered on the 7th day of August, 1926, requiring him to pay ten dollars weekly for the support and maintenance of his son, Sidney Broome. There are no equities in his favor. He has advanced no legal reason why he should not comply with the terms of the judgment or decree. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.